Citation Nr: 1750232	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-26 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for residuals of a traumatic brain injury (TBI), to include dizziness.

2.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected disabilities other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from February 2004 to September 2007.  He received various decorations including the Combat Infantryman Badge.  

This appeal is before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and a 10 percent rating for residuals of a TBI, to include dizziness, effective September 10, 2007.  The Veteran also initiated appeals of ratings for a seizure disorder and chronic lumbar muscle strain; all three issues were readjudicated in an August 2011 Statement of the Case, but the Veteran only perfected an appeal of the TBI residuals claim, listed above, to the Board. 

The Board remanded the matters on appeal in October 2016.  At that time, the Board noted that, in February 2008 and March 2010 rating decisions, the agency of original jurisdiction (AOJ) denied claims for a TDIU.  However, the Board determined that, although those rating actions were not appealed, a TDIU rating was part of the claim for a higher rating on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the Board noted that the Veteran was assigned a 100 percent rating for PTSD, and that given VA's obligation to maximize the Veteran's benefits, including to determine whether any combination of disabilities established entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114, VA must determine whether the Veteran met the criteria for a TDIU based on the impact of his service-connected disabilities, without consideration of his PTSD.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Thus, the issue has been characterized as it is listed on the title page. 


FINDINGS OF FACT

1.  The Veteran's TBI residual symptoms approximate, at most, three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living, or work, family, or other close relationships; with symptoms of the impairment level of intermittent dizziness, daily mild to moderate headaches, hypersensitivity to sound, and hypersensitivity to light.  

2.  The Veteran is not unable to secure or follow a substantially gainful occupation as a result of any non-PTSD service-connected disability or combination of such service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent for residuals of a TBI, to include dizziness, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8045, 8100 (2017).

2.  The criteria for a TDIU based on disabilities other than PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).  In sending the Veteran a November 2016 development letter and obtaining January 2017 examination reports and opinions, the AOJ substantially complied with the Board's October 2016 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).


I.  Service Connection

TBI residuals are rated under Diagnostic Code (DC) 8045.  Such residuals are rated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified"; behavioral/emotional residuals are separately rated under the schedule for rating mental disorders when there is a diagnosis of such.  38 C.F.R. § 4.124a, DC 8045. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet. 

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  38 C.F.R. § 4.124a, DC 8045, Note (1).

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  38 C.F.R. § 4.124a, DC 8045, Note (2).

"Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  38 C.F.R. § 4.124a, DC 8045, Note (3).

The Board notes that the Veteran is separately service-connected and rated under DC 8911 for his seizure disorder associated with TBI residuals; as noted in the introduction above, the Veteran elected not to appeal this separate rating, and the issue of the Veteran's rating for his seizure disability is not before the Board.  Also, the Veteran is separately service connected and rated for PTSD with polysubstance dependence under DC 9411; this rating is likewise not before the Board.  In this regard, the symptoms contemplated in the Veteran's PTSD ratings are not for consideration here; again, behavioral/emotional residuals are separately rated under the schedule for rating mental disorders when there is a diagnosis of such under DC 8045.  Also, as reflected in the October 2007 rating decision granting service connection for PTSD and assigning a 50 percent rating for the disability (subsequently increased to 100 percent), reported cognitive problems such as concentration and attention problems were considered in the assignment of that rating and are contemplated in that rating.  See 38 C.F.R. § 4.130, DC 9411.  Moreover, in this regard, as noted on August 2011 VA examination, and as further supported in the findings of a September 2009 VA mental health examination, the Veteran reported some sleep disturbance, decreased attention, and neurobehavioral symptoms, but those symptoms had been ascribed to his PTSD; again, any such symptomatology has been contemplated in his rating for PTSD.  See also 38 C.F.R. § 4.14; Brady v. Brown, 4 Vet. App. 203, 206 (1993); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

As reflected throughout the medical record, the Veteran's TBI residuals rated under DC 8045 have consisted of dizziness and headaches, and the Veteran has been specifically rated for the residual disability of dizziness by the AOJ under DC 8045.  Such symptoms are rated under the "subjective symptoms" facet of DC 8045.  The Board notes that the Veteran is separately rated noncompensable (0 percent) for headaches with migrainous quality by analogy under DC 8199-8100.  See 38 C.F.R. §§ 4.20, 4.27.  The Board will consider this separate rating in evaluating the disability on appeal.  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  38 CFR 4.124a, DC 8045.

Under DC 8045, subjective symptoms that do not interfere with work, instrumental     activities of daily living, or work, family, or other close relationships are assigned "0."  Examples are mild or occasional headaches and mild anxiety.  Three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living, or work, family, or other close relationships are assigned "1."  Examples of findings that might be seen at this level of impairment are intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, and hypersensitivity to light.  Three or more subjective symptoms that moderately interfere with work, instrumental activities of daily living, or work, family, or other close relationships are assigned "2."  Examples of findings that might be seen at this level of impairment are marked fatigability, blurred or     double vision, and headaches requiring rest periods during most days. 

DC 8100 provides for the following evaluations for a migraine: with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, 50 percent; with characteristic prostrating attacks occurring on an average once a month over the last several months, 30 percent; with characteristic prostrating attacks averaging one in 2 months over last several months, 10 percent; and with less frequent attacks, 0 percent.  38 C.F.R. § 4.124a.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, on July 2008 VA examination, it was noted that the Veteran had incurred a TBI during a rollover motor vehicle accident after which he lost consciousness and was hospitalized.  He reported that he had had headaches, but that such headaches had resolved, and he continued to have dizzy spells and balance problems.  

On May 2009 VA examination, the Veteran reported that, following his in-service accident and TBI, he developed left-sided pounding headaches, with nausea and vomiting, typically lasted 1 to 2 hours, 3 to 4 times daily initially, and then after several weeks, these reduced to 2 to 3 per week, and persisted to the present.  He reported occasionally having sudden vertigo, with imbalance of posture for 15 minutes or so, which appeared to be related to his headache process.  These were not frequent, but only occasional, and some of these were quite brief.  

On August 2011 VA examination, the Veteran reported having headaches and dizziness following his TBI which had continued to the present.  The Veteran indicated that two to three times per week, he experienced a posterior steady aching headache, occasionally associated with photo and/or phonophobia where he had to lay down in a dark quiet room.  He did not experience migrainous visual scintillations or scotomata or migrainous nausea or vomiting.  He also indicated that on a nearly daily basis, he had brief sense of environmental movement, typically the room seemed to shift from side-to-side for a period of several seconds without any residual deficits.  He reported no provocative factors, i.e., this is not brought on by sudden head or body movements.  He denied the symptoms of weakness/paralysis; fatigue; malaise; mobility problems; balance problems; ambulation impairment; memory impairment; hypersensitivity to sound or light; symptoms of autonomic dysfunction; and other symptoms of endocrine dysfunction or cranial nerve dysfunction.  It was noted that the Veteran reported that the headaches and dizziness as described were improving with the passage of time and not as frequent or severe.  He was not currently on any specific treatments, and there was no effect on his routine daily activities.  It was noted that his employment had been hampered due to substance abuse and PTSD issues.  The diagnoses were: "Mixed headache disorder, muscle contraction/tension with occasional common migraine"; and "Episodic transient dizziness."

The Veteran was afforded VA examinations again in January 2017.  No new issues were noted and the Veteran was diagnosed with a mild traumatic brain injury.  The only continuing subjective symptom was dizziness, which occurred only once a week, with no related falls and no medication for it.  It was not an issue when he drove and did not interfere with his activities of daily living.  There were noted to be no complaints of impairment of memory, attention, concentration, or executive functions, and no headaches or blurry vision.  He was noted to have had only subjective symptoms that did not interfere with work, instrumental activities of daily living, or work, family or other close relationships, such as mild or occasional headaches or mild anxiety.  The Veteran had the subjective symptom of dizziness, which had been seen since his initial TBI evaluation, and which was noted once every week and did not interfere with any activities.  On examination, gait was normal, Romberg test normal or negative, and Dix Hallpike test (Nylen-Barany test) for vertigo was normal, with no vertigo or nystagmus during test.  It was noted that the Veteran's TBI residuals reported did not impact his ability to work, and that he would likely be a reliable in a typical work setting.  It was explained that the Veteran had dizziness that was noted once a week, lasting for a few minutes, and not interfering with any of his activities; there was no worsening of this condition since his initial TBI evaluation.  Dizziness was the residual of his TBI.

In this case, the Veteran's TBI residual symptoms under DC 8045 have been shown to approximate, at most, three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living, or work, family, or other close relationships, with symptoms of the impairment level of intermittent dizziness, daily mild to moderate headaches, hypersensitivity to sound, and hypersensitivity to light.  The Veteran's TBI residuals have not approximated the level of three or more subjective symptoms that moderately interfere with work, instrumental activities of daily living, or work, family, or other close relationships, such as marked fatigability, blurred or double vision, and headaches requiring rest periods during most days

The Veteran reported that this headaches since his TBI had resolved on July 2008 VA examination, and reported no headaches on January 2017 VA examination; on May 2009 and August 2011 VA examinations, however, he reported headaches two to three times a week, with occasional common migraine, but without migrainous visual scintillations or scotomata or migrainous nausea or vomiting.  He has also consistently reported intermittent or occasional transient dizziness.  However, in August 2011 it was noted that the Veteran was not currently on any specific treatments and there was no effect on his routine daily activities; in January 2017 it was likewise noted that the Veteran's symptoms were not an issue with driving or any activities of daily living.  Also, again, in August 2011, the Veteran denied the symptoms of weakness/paralysis; fatigue; malaise; mobility problems; balance problems; ambulation impairment; memory impairment; hypersensitivity to sound or light; symptoms of autonomic dysfunction; and other symptoms of endocrine dysfunction or cranial nerve dysfunction.  In January 2017, he denied headaches or blurry vision, and was, in fact, noted by the examiner to have had only subjective symptoms that did not interfere with work, instrumental activities of daily living, or work, family or other close relationships, such as mild or occasional headaches or mild anxiety.  Objective physical examination has consistently been completely normal on VA examinations during the claim period.  Given this symptomatology, the Veteran's TBI residuals approximate at most the criteria for an impairment level of "1" under the "subjective symptoms" facet of DC 8045.  Accordingly, a 10 percent rating under this code is warranted.

The Board has considered the criteria of DC 8100.  Again, while any headache condition at all was denied on July 2008 VA examination, and again on January 2017 VA examination, headaches were reported in March 2009 and August 2011.  However, such headaches, while described as severe shortly after the Veteran's TBI in service, were described at the time of VA examination to have been a posterior steady aching two to three times per week, with only occasional common migraine.  There was noted not to have been current migrainous visual scintillations or scotomata or migrainous nausea or vomiting.  The Veteran's headache condition was not shown to have approximated at least characteristic prostrating attacks averaging one in 2 months over a several-month period.  Moreover, daily mild to moderate headaches, and hypersensitivity to sound, and hypersensitivity to light are contemplated in the three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living, or work, family, or other close relationships, which warrant the Veteran's assignment of a "1" under DC 8045; the only other TBI residual contemplated in the Veteran's rating under this code is his intermittent dizziness, which, by itself, has not been shown to not interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  Therefore, the Veteran's headache symptoms are reasonably contemplated in his 10 percent rating under DC 8045.

The Board notes the Veteran's assertions in his September 2011 substantive appeal that he should have been assigned a higher level of severity in regard to the subjective symptoms because he did "in fact have marked fatigability and headaches that required rest periods during most days."  He also stated that he should have been assigned a higher level of severity for the neurobehavioral effects facet as his current symptoms "negatively interfered with workplace interaction and social interaction" at most, or at all, times.  

Regarding his neurobehavioral residuals, including his problems interacting with others, such symptoms are contemplated in his separate rating for PTSD, as discussed above.  Regarding his assertion that he did "in fact have marked fatigability and headaches that required rest periods during most days," the Board finds such assertion not to be credible.  Such symptomatology has not been shown in any of the extensive treatment records contemporaneous with the statement or at any other time during the pendency of the claim, or on any of the several VA examinations of record.  Such statements have, moreover, been contradicted by the Veteran's own reports.  As noted above, on August 2011 VA examination, he denied the symptoms of weakness/paralysis, fatigue, malaise, and described headaches two or three times per week with only occasional migraine-type headaches, and in January 2017 he denied headache at all, or any other symptom but mild dizziness once a week.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (in analyzing credibility, the Board is justified in taking into account multiple factors, including lack of contemporaneous medical evidence, possible bias, and inconsistencies within the record).

Accordingly, an initial rating greater than 10 percent for residuals of TBI, to include dizziness, is not warranted in this case.

II.  TDIU for Service-Connected Disabilities other than PTSD

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

The Veteran's service-connected disabilities other than PTSD are: chronic lumbar muscle strain, rated 10 percent; TBI residuals, to include dizziness, rated 10 percent; seizure disorder, rated 10 percent; and headaches with migrainous quality and right upper gluteal fold scar, each rated noncompensable (0 percent).

In his August 2009 TDIU application, the Veteran reported that he has completed 3 years of college, and was last employed in college safety but left the job due to PTSD, TBI, and seizures.  

Here, a TDIU for service-connected disabilities other than PTSD must be denied.  

The record as a whole does not reflect that the Veteran is unable to secure or follow a substantially gainful occupation as a result of any of his non-PTSD service-connected disabilities or any combination of such disabilities.  While the Veteran was noted to have had some loss of back extension on June 2011 VA examination, there is no indication that such disability has had any significant impact on his ability to work.  Regarding his TBI residuals, to include dizziness and headaches, On August 2011 VA examination of such, it was noted that the Veteran reported that the headaches and dizziness as described were improving with the passage of time and not as frequent or severe, he was not currently on any specific treatments, and there was no effect on his routine daily activities; it was noted that his employment had been hampered due to substance abuse and PTSD issues.  Likewise, on January 2017 examination for such, it was noted that, while the Veteran would not work well and a highly social setting due to his mental health symptoms, his TBI residuals reported did not impact his ability to work, and he would likely be "reliable in a typical work setting."  

The Board notes that the Veteran was treated for seizures occurring in July 2009 and was not able to drive for a period of 90 days.  However, even considering that, in September 2009 a VA examiner stated that, beyond restrictions placed upon his transportation to and from a place of employment, the examiner find no neurologic evidence to support any claim for unemployability.  Moreover, as reflected in May 2010 and subsequent medical records, the Veteran's seizures stopped and he was able drive after that period in 2009, and there has been no indication that his seizure disorder has prevented, or helped prevent, him from working.

The Board also notes that on December 2013 treatment, the Veteran reported that he planned to take the LSAT in and would like to go on to law school.  On November 2016 treatment, he reported that he took the LSAT, scored "a little above average"  and was pleased, but would be taking it again.

In view of the above and the record as a whole, the evidence is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of any non-PTSD service-connected disability or combination of such service-connected disabilities.  Accordingly, a TDIU due to service-connected disabilities other than PTSD is not warranted.


ORDER

An initial rating greater than 10 percent for residuals of TBI, to include dizziness, is denied.

A total disability rating for individual unemployability (TDIU) due to service-connected disabilities other than PTSD is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


